DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The amendment to the abstract filed Aug. 2, 2021 is sufficient for the Examiner to remove the objection to the abstract due to the presence of implied phrases.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The amendment filed Jan. 21, 2022 is sufficient for the Examiner to withdraw the rejection of claims 32-33, 37, and 39-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) over the prior art in the most recent non-final office action have been considered but are moot, due to new grounds of rejection necessitated by the amendment to independent claim 29 filed Jan. 21, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 31, 33, 37, and 39-40 is/are rejected under 35 U.S.C. 103 as being obvious over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); 
Regarding claims 29, 31, and 37, Leber (Fig. 1, abstract, [0044]-[0047]) discloses a method of forming and drawing a quartz glass cylinder strand (corresponding to a quartz glass body) by making a glass melt out of silicon dioxide granulate in a melting crucible (1) in a melting furnace (corresponding to an oven).  The melting crucible comprises a plurality of drawing nozzles (corresponding to at least one outlet) and the glass melt is taken from the outlets/nozzles of the melting crucible.
Leber fails to disclose details of the silicon dioxide granulate particle size distribution D50 or the claimed providing a silicon dioxide powder and step of processing.  However, Hofmann ([0024]-[0029], [0071]-[0073], and [0077]-[0084]) discloses sintering an open-pore granulate made from granulating amorphous silica particles to form a densified silica granulate still comprising open pores, and melting the densified silica granulate to form a synthetic quartz.  Hofmann discloses pyrogenically obtained silica soot material having a particles size of less than 100 nm and a mean size of 50 nm, silica soot material dispersed in high purity deionized water (corresponding to a liquid – claim 31) to form a slip (i.e. slurry – claimed in claim 31) and then spraying the slip at a hot air temperature of 400 degrees C at a slip pressure of 10.5 bar using a commercially available spray dryer to from a spray granulate and separating out the fine fraction of spray granulate below 100 microns.  While Hofmann fails to state mixing the silicon dioxide powder with the water in forming the slip, it would be obvious to a person having ordinary skill in the art to disperse the silica soot material in the liquid by mixing, as claimed in claim 31.  Hofmann further discloses the silica spray granulate is subsequently cleaned in a continuous furnace in an HCl/Cl2 gas mixture and thereby thermally pre-densified and discloses the densified silica granulate 50 of 230 microns, D10 of 130 microns (claimed in claim 37), and a D90 of 380 microns (claimed in claim 37).  Further, with the silicon dioxide powder discussed above as having particles sizes of less than 100 nm and the D10, D50, and D90 distribution of the processed silicon dioxide granulate of 130, 230, and 380 microns, respectively, this also provides for the claimed silicon dioxide granulate has a greater particle size than the silicon dioxide powder.  
Since Leber discloses silicon dioxide granulate melted in a furnace, and Hofmann discloses a specific silicon dioxide granulate suitable for melting, it would be obvious to a person having ordinary skill in the art, the densified open-pore silicon dioxide granulate of Hofmann having a particle size of D50 of 230 microns, D10 of 130 microns (claimed in claim 37), and a D90 of 380 microns (claimed in claim 37), as taught by Hofmann, could be substituted into the method of Leber for providing the silicon dioxide granulate and the in the providing the silicon dioxide granulate of Hofmann comprising providing a silicon dioxide powder, processing the silicon dioxide powder to obtain a silicon dioxide granulate, and the silicon dioxide granulate has a greater particle size than the silicon dioxide powder.  With the substitution of providing the silica granulate of Hofmann, this also provides for providing a silica granulate having a particle size distribution D50 of 230 microns, which is within Applicant’s claimed range of 160 to 290 microns, as claimed in claim 29 and within Applicant’s claimed range of a particle size of D10 of 130 microns (claimed in claim 37), and a D90 of 380 microns (claimed in claim 37).  Further, since the method of Leber in view of Hofmann provides for a silica granulate within the claimed particle size distribution D50 of 160 microns and a particle size distribution D50 of 290 microns or less, the silicon dioxide size distribution of D50 of 230 microns, as taught by Hofmann, avoids crust formation and avoids gas bubble formation, as claimed.
Regarding claim 33, as discussed in the rejection of claim 29 above, Leber in view of Hofmann provides for silica granules with a D50 value of 230 microns and the spray granulate having a D50 value within 216 microns and sieving of the fines prior to densification, and even discloses further sieving of fines and coarse granulate after densification prior to melting.  Hofmann fails to disclose with enough specificity, the claimed particle size distribution of D10 and D90.  However, with the sieving of fines prior to densification of less than 100 microns and further sieving of fines and coarse particles after densification and the claimed D50 value of 216 microns of the spray granulate, it would be obvious to a person having ordinary skill in the art to provide for a distributions where spray granulate particles are as uniform as possible and narrow particle size distribution to provide for a narrow particle size distribution of the densified open-pore granulate taught by Hofmann.  
Regarding claim 39, as discussed in the rejection of claim 29 above, Hofmann discloses pyrogenically obtained silica soot material.  Hofmann ([0005]) further discloses the prior art teaches pyrogenic silica particles are produced by flame hydrolysis of SiCl4 (corresponding to a halide compound).  Therefore, based on the additional disclosure by Hofmann, it would be obvious to a person having ordinary skill in the art, the pyrogenic silica particles produced by flame hydrolysis of SiCl4 (corresponding to a silicon halide – claimed in claim 39).  
Regarding claim 40, as discussed in the rejection of claim 29 above, Hofmann discloses pyrogenically obtained silica soot material.  Hofmann ([0071]) further discloses the pyrogenically obtained silica soot material typically having a specific BET surface area of about 30 m2/g and a bulk density of 0.1 kg/l (~0.1 g/cm3).  Therefore, it would be obvious to a person having ordinary skill in the art in the method of Leber in view of Hofmann the silica powder comprises a BET surface area of 30 m2/g and a bulk density of 0.1 g/cm3, which is within the claimed ranges claimed in claim 40.  
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claims 29 and 31 above, and further in view of Wu et al. (CN104368272A – hereinafter Wu).
Regarding claim 32, as discussed in the rejection of claim 31 above, Hofmann discloses silica primary particles can be dispersed in de-ionized water and granulated in a spray dryer and further discloses spraying the slip at a hot air temperature of 400 degrees C to produce a spray granulate.  Leber and Hofmann fail to disclose details of the spray granulating, such as a spray tower, or nozzle.  However, Hofmann discloses any commercially available spray dryer for granulating and Wu (Figures, abstract, [0022], and [0027]) discloses granulating a silica slurry in a drying tower with an atomizing nozzle in the dryer tower (corresponding to a spray tower).  Therefore, it would be obvious to a person having ordinary skill in the art, in the processing the silicon dioxide powder to a silicon dioxide granulate by spray drying the slip/slurry through a nozzle into a spray tower, which provides for spray granulating in a spray tower, spraying the slurry through a nozzle and a spray tower.  Further, based on the teachings of Hofmann that the hot air temperature of the spray dryer at 400 degrees C, it would be obvious to a person having ordinary skill in the art, a temperature of a gas flow upon entering the spray tower at 400 degrees C, which is within Applicant’s claimed range of 350 to 430 degrees C.
Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claim 29 above, and further in view of Koppler (US 5,979,186).
Regarding claims 34 and 35, as discussed in the rejection of claim 29 above, Leber in view of Hofmann provides for an open-pore spray granulate that is densified to form a densified open pore granulate.  Hofmann ([0002], [0017], ) further discloses starting material for fusion into quartz glass of silica primary particles are normally granulated and pre-densified in advanced and examples of granulation include roll granulation and spray granulation.  Therefore, based on the disclosure of .
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claim 29 above, and further in view of Werdecker et al. (US 6,380,110 B1 – hereinafter Werdecker), Beakawi Al-Hashemi et al. (“A review on the angle of repose of granular materials”, Powder Technology Volume 330, 1 May 2018, Pages 397-417 – hereinafter Beakawi) and Akagishi et al. (US 2011/0092757 A1 – hereinafter Akagishi).
Regarding claim 36, Leber and Hofmann fail to disclose the angle of repose of the silicon dioxide granulate.  However, Werdecker discloses (Col. 3, lines 12-20) a desire for a granulate to have good results regarding pourability and ease of handling of the granulate, it would be obvious to a person having ordinary skill in the art, the silicon dioxide granulate in the method of Leber in view of Hofmann, must be handled and conveyed, and Beakawi (pg. 398 and Table 1) discloses one of the set of parameters that indicate flowability of a granule is the angle of repose, and in Table 1, discloses a repose angle of < 30 degrees indicates a very free-flowing powder, and Akagishi ([0056] and [0064]) discloses .
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claims 29 and 31 above, and further in view of Endo et al. (JPH11302081A – hereinafter Endo).
It should be noted for the Endo reference the Examiner is referencing pages of the English Machine Translation (7 pages - NPL) provided Nov. 30, 2020.
Regarding claim 38, as discussed in the rejection of claims 29 and 31 above, Hofmann discloses forming a silica granulate by spray drying.  Hofmann fails to disclose details of the slurry conveyance in the spray drying.  However, Endo (Figures, abstract, [0003], [0006]-[0010], [0023], [0034], and pgs. 3-4) discloses a spray dryer for granulating a slurry with ceramic powder, such as silica, and discloses the piping as either resin or metal pipe resin coated in order to prevent metal impurities in the granulate.  Endo further discloses a resin pipe formed of a vinyl chloride or acrylic resin, or a metal pipe having a resin coating layer inside.  Therefore, based on the additional teachings of Endo, it would be obvious to a person having ordinary skill in the art, in the method of spray drying, the slurry is conveyed on contact with a plastic surface, such as a resin pipe formed of a vinyl chloride or acrylic resin, or a metal pipe having a resin coating layer inside, and it would be obvious to a person having ordinary skill in the art, .
Claims 41 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claim 29 above and further in view of Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann).
It should be noted for the rejections with Lehman, WO2013/149882A1, the Examiner will be referencing sections of the English Equivalent of Lehmann (US2015/0052948A1).
Regarding claim 41, as discussed in the rejection of claim 29 above, Leber discloses a method of making a glass melt with a melting crucible to form a quartz glass cylindrical strand.  Leber further discloses vertical-type crucible drawing methods used for producing cylindrical components of quartz glass, such as rods or tubes.  Therefore, it would be obvious to person having ordinary skill in the art the method of making a glass melt with a melting crucible could be modified to form a hollow body, such as a tube.  Leber fails to disclose the details of the method.  However, Lehmann ([0025], [0114]-[0119] and Fig. 3) discloses a method comprising an electric melting process in a vertical crucible, similar to the crucible of Leber.  Lehmann discloses the drawing furnace having a melting crucible (31), having at least one inlet and at least one outlet where glass melt is taken from the outlet of the melting crucible.  Lehmann discloses the outlet is configured to form a tubular strand (corresponding to a quartz glass body) for making a quartz glass tube (corresponding to a hollow body).  Therefore, it would be obvious to a person having ordinary skill in the art, the furnace and crucible of Leber could be substituted by the furnace and crucible of Lehmann to provide for an alternative cylindrical quartz strand, such as a tubular strand for making a quartz glass tube.
Regarding claim 54, as discussed in the rejection of claim 41 above, Leber in view of Hofmann and Lehmann discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and .
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claim 29 above and further in view of Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) as applied to claim 41 above, and further in view of Panz et al. (US 2014/0072803 – hereinafter Panz) and Fabian (US 2005/0232571A1).
Regarding claim 50, as discussed in the rejection of claim 41 above, Leber in view of Hofmann and Lehman discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  The references fail to disclose the process further comprising introducing one or multiple core rods into the hollow body through the at least one opening to obtain a precursor, drawing the precursor in the warm to obtain a light guide with one or multiple cores and a jacket.  However, Panz ([0049]) discloses high-purity silica granules can be used for a variety of applications, such as production of quartz tubes for the production of optical fibers and Fabian (abstract, [0007], and [0023]) discloses in the production of optical fiber a core rod overclad by a jacket tube of undoped quartz glass and the core rod and overclad tube forms a quartz glass preform from which single-mode fiber is subsequently drawn and drawing is performed at high temperatures around 2000 degrees C.  Therefore, based on the additional teachings of Lehmann, Panz, and Fabian, it would be obvious to a person having ordinary skill in the art in the process of preparation of a light guide comprising a quartz glass body such as forming a tubular strand and processing the tubular strand into a quartz glass tube (corresponding to a hollow body with at least one opening), introducing a core rod into the quartz glass tube through at least one opening to obtain a precursor (i.e. .
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claim 29 above and further in view of Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann) as applied to claim 41 above, and further in view of Boehme (US 2005/0258758A1).
Regarding claim 52, as discussed in the rejection of claim 41 above, Leber in view of Hofmann and Lehman discloses electrically melted quartz glass by a continuous drawn strand and further discloses (Fig. 3 and [0118]) forming a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body).  This provides for a hollow body with at least one opening out of a quartz glass body.  The references fail to disclose the process further comprising optionally fitting the hollow body with electrodes and filling the hollow body with a gas.  However, Boehme (Figures, abstract, and [0032]-[0033]) discloses in production of a discharge lamp (corresponding to an illuminant), the lamp comprises a tube of glass, such as quartz, fitting the tube with electrodes and gas filling the tube.  Therefore, based on the additional teachings of Lehmann and Boehme, it would be obvious to a person having ordinary skill in the art, in a process of preparation of a discharge lamp including the process of claim 41, which includes preparing a tubular strand (corresponding to a quartz glass body) and processing the tubular strand into a quartz glass tube (corresponding to a hollow body with at least one opening), and preparation of a discharge lamp (i.e. illuminant) includes fitting the hollow body (i.e. quartz tube) with electrodes and filling the hollow body with a gas.
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leber et al. (US 2012/0174629) in view of Hofmann (US 2016/0090319A1) as applied to claims 29 and 31 above and Zhang et al. (“Characterization of spray granulated Nd:YAG particles for transparent ceramics”, Journal of Alloys and Compounds 639 (March 2015) 244–251).
Regarding claim 57, as discussed in the rejection of claims 29 and 31 above, Leber in view of Hofmann discloses forming a granulate by spray drying.  However, Hofmann fails to disclose the claimed solids content.  However, Zhang (pgs. 245-246) discloses in spray drying there is an optimization of solid content for spray drying and discloses it is observed that the size of the granulated particles gradually became larger as the solids content increased (Fig. 5(a) pg. 248).  While the suspension is applied to Nd:YAG ceramic particles, it would be obvious to a person having ordinary skill in the art, the spray drying teachings of optimization of solids content for spray drying affecting particle size would also apply to alternative particles, such as silica.  Therefore, it would be obvious to a person having ordinary skill in the art, the solids content is a result effective variable in a spray drying process, and therefore, it would be obvious to optimize.  Further, Zhang discloses a solids content for spray drying at 50 wt% and 55 wt%, which is within Applicant’s claimed range.
Double Patenting
Note: Due to the amendment filed Jan. 21, 2022, the provisional double patenting rejections have changed.  
The Examiner withdraws the provisional rejection of claims 29, 33, and 37 over copending Application No. 16/061,451.
The Examiner withdraws the provisional rejection of claim 29 over Application No. 16/061,185, since the status of the application has changed from copending to abandoned on Jun. 28, 2021.
The Examiner withdraws the provisional rejection of claim 29 over Application No. 16/061,585, since the status of the application has changed from copending to abandoned on Oct. 22, 2021.
16/062,290, since the status of the application has changed from copending to abandoned on Nov. 9, 2021.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Per MPEP 804I.B.1(b).ii, if two (or more) pending applications have the same effective U.S. filing
date, Applicant can overcome a provisional statutory double patenting rejection be either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
Claims 29, 31, 33, 36-37, 39, 40-41, 50, 52, and 54 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 27, 28, 29, 30, and 33-35 of copending Application No. 16/062,382 in view of Werdecker (US 6,380,110 B1)  and Lehman (WO2013/149882A1).
It should be noted for the rejections with Lehman, WO2013/149882A1, the Examiner will be referencing sections of the English Equivalent of Lehmann (US2015/0052948A1).
Regarding claims 29, claim 19 of the reference application claims the silicon dioxide granulate has a mean particle size ranging from 50 to 500 microns where specific values in this range will provide for particles sizes with a D50 within Applicant’s claimed range and claim 29 claims D50 ranging from 150 to 300 microns, which significantly overlaps Applicant’s claimed range and providing a silicon dioxide granulate prepared from pyrogenic silicon dioxide.  
Claims 19 and 29 of the reference application fails to claim the particle size D50 is to avoid crust formation and avoid gas bubble formation.  However, it would be obvious to a person having ordinary skill in the art, where the claimed ranges overlap, this would provide for the claimed avoiding crust formation and avoiding gas bubble formation.  
50 range claimed by claims 19 and 29, and it would be obvious to a person having ordinary skill in the art partially porous silica granulate with the appropriate particle size could be used in claims 19 and 29 in the reference application to provide for a silicon dioxide granulate having a greater particle size than the silicon dioxide powder and an open-pored silicon dioxide granulate, as claimed.  
Claim 19 claims a step of making a glass melt out of the silicon dioxide granulate in an oven, wherein the oven comprises a hanging sinter crucible and making a quartz glass body out of at least part of the glass melt.  The reference application fails to claim a melting crucible or specifics of a melting crucible.  However, Lehmann (Fig. 3 and [0114]-[0122]) making a glass melt from quartz glass granules in a furnace (corresponding to an oven) comprising a crucible (31) (corresponding to a hanging crucible) comprising at least one inlet and at least one outlet and at least part of the glass melt is taken from the outlet of the melting crucible.  Therefore based on the teachings of Lehmann, it would be obvious to a 
Regarding claim 31, Claims 19 and 29 fails to claim the processing as claimed in claim 31.  As discussed above, Werdecker further discloses the processing of the silicon dioxide granulate spray granulation.  Werdecker (Col. 6, line 44 to Col. 7, line 25) discloses providing de-ionized water (corresponding to a liquid), dispersing silica powder with the liquid, which provides for a slurry, and spray-drying the slurry.  Therefore, based on the additional teachings of Werdecker,  it would be obvious to person having ordinary skill in the art, the processing claimed in claim 29 of the reference application includes the claimed steps of providing, mixing, and spray-draying, as claimed in claim 31.  
Regarding claims 33, 36, and 37, claims 19 and 29 of the reference application claims the some of the claimed silicon dioxide granulate properties.
Regarding claim 39, claim 28 of the reference application claims the same compounds.
Regarding claim 40, claim 27 of the reference application claims some of the claimed silicon dioxide powder properties.
Regarding claim 41, claim 30 of the reference application further claims the same steps.
Regarding claims 50, 52, and 56, claims 33-35 of the reference claims the process for preparing a light guide, illuminant, and formed body.
This is a provisional nonstatutory double patenting rejection.
Claim 29 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 of copending Application No. 16/062,366 in view of Werdecker (US 6,380,110 B1) and Lehmann et al. (WO2013/149882A1 – hereinafter Lehmann).
It should be noted for the rejections with Lehman, WO2013/149882A1, the Examiner will be referencing sections of the English Equivalent of Lehmann (US2015/0052948A1).

Claim 31 of the reference application fails to claim the particle size D50 is to avoid crust formation and avoid gas bubble formation.  However, it would be obvious to a person having ordinary skill in the art, where the claimed ranges overlap, this would provide for the claimed avoiding crust formation and avoiding gas bubble formation.  
The reference application fails to disclose the silicon dioxide granulate has a greater particle size than the silicon dioxide powder and the silicon dioxide granulate is open-pored.  However, Werdecker (Col. 2, lines 24-67) discloses a granulate  and claim 11) having an average granulate size ranging from 150 to 2000 microns that is partially porous and the granulate is formed by a combination of spray granulating (Col. 6, line 44 to Col. 7, line 25) and thermally compacting.  Werdecker discloses the granulating including silica primary particles and (Col. 3, line 20-23) discloses silica primary particles having a particle size ranging from 0.5 microns to 5 microns.  Werdecker discloses average granulate size ranging from 150 to 2000 microns after the processing of the silica primary particles, with the size of the silica primary particles ranging from 0.5 microns to 5 microns, this provides for the claimed silica granulate having a larger size than the silica powder.  Further, Werdecker discloses partially porous granulate, and it would be obvious to a person having ordinary skill in the art, this provides for an open-pore silica granulate.  Further, the partially porous granulate has an average particle size that overlaps the claimed D50 range claimed by claim 31, and it would be obvious to a person having ordinary skill in the art partially porous silica granulate with the appropriate particle size could be used in claims 19 and 
  The reference application fails to claim the oven, the melting crucible, and details of the melting crucible.  However, Lehmann (Fig. 3 and [0114]-[0122]) making a glass melt from quartz glass granules in a furnace (corresponding to an oven) comprising a crucible (31) comprising at least one inlet and at least one outlet and at least part of the glass melt is taken from the outlet of the melting crucible.  Therefore based on the teachings of Lehmann, it would be obvious to a person having ordinary skill in the art, the making of a quartz glass body in an oven with a melting crucible comprising at least one inlet and at least one outlet and the glass melt is taken from the outlet of the melting crucible, as claimed.
This is a provisional nonstatutory double patenting rejection.
The Examiner notes Application No. 16/062,382 and 16/062,366 have the same effective filing date as the current application (See MPEP 804 I.B.1.(b) below).
(b) Provisional nonstatutory double patenting rejection is the only rejection remaining in an application(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.
(ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LISA L HERRING/               Primary Examiner, Art Unit 1741